Citation Nr: 0836333	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  99-08 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased initial rating for the 
service-connected equinus deformity, pes planus, hammer toes 
and post-operative plantar fasciitis of the left foot 
(hereinafter, "left foot disorder"), evaluated as 10 
percent disabling from June 12, 1992, and 20 percent 
disabling from November 20, 2001 (excluding a temporary total 
evaluation).

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected equinus deformity, pes planus, 
hammer toes, and plantar fasciitis of the right foot 
(hereinafter, "right foot disorder") (excluding a temporary 
total evaluation).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to October 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which established service connection 
for the veteran's bilateral foot disorders, and assigned 
initial ratings of 10 percent for each foot, effective from 
June 12, 1992.  The veteran appealed, contending that higher 
ratings were warranted.

By a May 2002 rating decision, the RO increased the assigned 
rating for the veteran's service-connected left foot disorder 
to 20 percent, effective November 20, 2001.  

Temporary total convalescent ratings were assigned for the 
left foot from November 2, 2005, to January 31, 2006, and for 
the right foot from February 1, 2006, to April 30, 2006.

In July 2003 and August 2005, the Board remanded this case 
for additional development.  The case has now been returned 
to the Board for further appellate consideration.  As a 
preliminary matter, the Board finds that the remand 
directives have been completed.  Thus, a new remand is not 
required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence does not reflect that the 
right foot has severe manifestations of pes planus with 
evidence of marked deformity, accentuated pain on 
manipulation and use, nor indications of swelling on use, nor 
did the left foot prior to November 20, 2001 (exclusive of 
temporary total evaluations).

3.  The service-connected right foot disorder is not 
manifested by moderately severe impairment (exclusive of a 
temporary total evaluation), nor was the left foot prior to 
November 20, 2001.

4.  For the period as of and since November 20, 2001 
(exclusive of a temporary total evaluation), the veteran's 
service-connected left disorder has not been manifested by 
severe foot impairment, nor pronounced manifestations of pes 
planus with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achilles on manipulation.

5.  Neither of the veteran's service-connected foot disorders 
presents such an exceptional or unusual disability picture 
with related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
service-connected left foot disorder for the period from June 
12, 1992, to November 19, 2001, and to a rating in excess of 
20 percent thereafter are not met (exclusive of a temporary 
total evaluation).  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5276-5284 (2007).

2.  The criteria for a rating in excess of 10 percent for the 
service-connected right foot disorder are not met (exclusive 
of a temporary total evaluation).  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276-5284 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  However, because the VCAA was enacted 
after the initial adjudication of the veteran's claims by the 
RO, it was impossible to provide notice of the VCAA before 
the initial adjudication.  Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error.  See VAOGCPREC 7-2004.  Moreover, the 
veteran's appeal is from the initial ratings assigned for his 
foot disorders following the grants of service connection.  
In Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case is satisfied.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

Despite the foregoing, the veteran was sent VCAA-compliant 
notification via letters dated in March 2003, February 2004, 
December 2004, September 2005, March 2006, January 2007, and 
May 2008.  Taken together, these letters informed the veteran 
of what was necessary to substantiate his claims, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  Further, the March 2006, 
January 2007, and May 2008 letters contained the specific 
information regarding disability rating(s) and effective 
date(s) outlined by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board observes that the Court recently issued a decision 
in the case of Vazquez-Flores v. Peake, 22. Vet. App. 37 
(2008), regarding the information that must be provided to a 
claimant in the context of an increased rating claim.  As 
this case does not apply to initial rating cases, further 
discussion of its provisions is not required.  Nevertheless, 
the Board observes that the May 2008 letter did contain the 
information outlined by the holding in Vazquez-Flores, 
including the pertinent Diagnostic Codes used for evaluating 
the service-connected foot disorders.

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA 
can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the appellant has been 
satisfied in this case.  All available relevant medical 
records pertinent to the issues on appeal are in the claims 
folder.  The veteran has had the opportunity to present 
evidence and argument in support of his claims, and nothing 
reflects he has indicated the existence of any relevant 
evidence that has not been obtained or requested.  Moreover, 
he was accorded VA examinations regarding this case in June 
1998, July 1999, November 2001, and December 2006.  
Consequently, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  In fact, the 
veteran has been assigned "staged" ratings for his service-
connected left foot disorder.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's service-connected foot disorders have been 
evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5276-5284.  (A hyphenated diagnostic code is used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.).

Bilateral pes planus is evaluated pursuant to criteria set 
forth at 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Mild 
symptoms which are relieved by a built-up shoe or arch 
supports will be rated as noncompensably disabling.  Where 
symptoms are moderate, with a weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
and pain on manipulation and use of the feet, a 10 percent 
rating will be granted.  For severe manifestations with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities, 20 and 30 
percent ratings (unilateral and bilateral, respectively) are 
assigned.  For pronounced manifestations with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliance, 30 and 50 percent ratings (unilateral and 
bilateral, respectively) are assigned. 

Diagnostic Code 5284 provides that moderate residuals of foot 
injuries warrant a 10 percent evaluation.  A 20 percent 
rating requires moderately severe residuals.  Severe 
residuals of foot injuries warrant a 30 percent evaluation.  
38 C.F.R. § 4.71a

The VA General Counsel noted in a precedent opinion dated 
August 14, 1998, that Diagnostic Code 5284 is a more general 
Diagnostic Code under which a variety of foot injuries may be 
rated; that some injuries to the foot, such as fractures and 
dislocations for example, may limit motion in the subtalar, 
midtarsal, and metatarsophalangeal joints; and that other 
injuries may not affect range of motion.  Thus, General 
Counsel concluded that, depending on the nature of the foot 
injury, Diagnostic Code 5284 may involve limitation of motion 
and therefore require consideration under 38 C.F.R. §§ 4.40 
and 4.45.  VAOPGCPREC 9-98.

Normal ankle dorsiflexion is to 20 degrees.  Normal ankle 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71a; Plate 
II.

The Board acknowledges that the medical records reflect the 
veteran has consistently complained of bilateral foot pain 
and other problems during the course of this case, and that 
he uses orthotics.  Further, he underwent surgery of his 
hammertoe for the left foot in November 2005, and for the 
right in February 2006.  (Temporary total convalescent 
ratings were assigned in connection with these surgeries.)  
Nevertheless, as detailed below, the Board finds that a 
thorough review of the competent medical evidence does not 
reflect these symptoms are of such severity as to warrant 
ratings in excess of those current in effect.

The June 1998 VA medical examination found no callosities of 
the left foot, although the right foot did have calluses over 
the dorsum of the 3rd and 4th proximal interphalangeal joints 
(PIP).  There was also a callous under the head of the 3rd 
metatarsal.  The subsequent July 1999 VA medical examination 
found no evidence of erythema, edema, warmth, or effusion of 
the toes or feet.  Although there were callosities of both 
feet, there was no evidence of plantar fasciitis or equinus 
deformity on that examination.  

Examination of the feet and ankles on the July 1999 VA 
examination showed passive motion which was equal to active 
motion; with no pain with range of motion of the ankles or 
feet; no limitation of motion or joint function due to pain, 
fatigue, weakness, or lack of endurance after repetitive use 
other than pain localized to his callosities.  Range of 
motion of both ankles was dorsiflexion from zero to 20 
degrees, and plantar flexion from zero to 45 degrees.

The November 2001 VA examination noted that visual inspection 
of the left foot revealed lateral deviation of the distal 
portion of the 2nd, 3rd, and 4th toes.  His 3rd left toe was 
also inferiorly displaced distally beneath the level of his 
other toes by a level of approximately 15 degrees.  Visual 
inspection of his right foot did reveal hammertoe deformities 
with flexion contractures at the level of the PIP joint 
predominantly involving the 2nd, 3rd, and 4th toes.  However, 
this flexion contracture was mild on a range of 15 degrees.  
He had a loss on longitudinal arch of his bilateral feet, 
resulting in a flatfoot deformity.  Palpation of the feet 
showed moderate tenderness to deep palpation, primarily over 
his 2nd, 3rd, and 4th toes on the left foot and the 2nd through 
5th toes on the right foot.  He otherwise had no tenderness 
to palpation.  On assessment of strength, he had 5/5 plantar 
flexion and dorsiflexion bilaterally.  With the ankles in 
neutral position, the veteran had no evidence of joint laxity 
of the medial or lateral collateral ligaments.  Both feet had 
dorsiflexion to 20 degrees full without limitation, and 
plantar flexion of 45 degrees full without limitation.  
Calluses were noted on both feet.  X-rays revealed bilateral 
mild adductus deformity.

The December 2006 VA medical examination showed the left foot 
at the ankle dorsiflexed and plantar flexed to 30 degrees.  
The 3rd, 4th, and 5th toes had no obvious deformity.  He had 
good pulses especially dorsalis pedis and posterior tibial.  
He had no ankle edema and no vasomotor changes of his skin in 
both his lower extremities.  On neurological examination, 
deep tendon reflexes were intact bilaterally both at the 
patella and Achilles tendon level.  There was some numbness 
in his right 1st and 2nd toe to touch and pain.  However, his 
strength was 5/5 bilaterally with dorsiflexion and plantar 
flexion, inversion and eversion of bilateral feet.  Ankle 
joint, patellar joint, and metatarsophalangeal joints had 
full range of motion with no pain.  His gait was assessed and 
was normal with some pain.  He tried to walk on his heels 
more than his toes.  He was able to squat, and stand on his 
toes and heels without any problem.  Although he did have 
some quad flat feet on weight bearing, there was normal 
Achilles tendon alignment with mild hallux valgus at the 1st 
metatarsophalangeal joint bilaterally.

Records dated in November 2007 note, in pertinent part, that 
the veteran had no joint stiffness or swelling, no alteration 
of gait or coordination, strength was symmetric and 5/5 in 
the upper and lower extremities, and sensation in both feet 
was intact.

In view of the foregoing, the Board finds that the competent 
medical evidence reflects that the service-connected right 
foot disorder is not manifested by moderately severe 
impairment, nor was the left foot prior to November 20, 2001.  
The medical evidence also reflects that the service-connected 
right foot disorder is not manifested by moderately severe 
impairment, nor was the left foot prior to November 20, 2001.  
For the period as of and since November 20, 2001, the 
veteran's service-connected left disorder has not been 
manifested by severe foot impairment, nor pronounced 
manifestations of pes planus with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation.  These findings are supported by the fact that 
the objective medical findings, as detailed above, have 
revealed little or no limitation of motion, tenderness, loss 
of strength, or impairment of the Achilles tendon during the 
pendency of this case.  Although the veteran was noted to 
have deformities of the feet, including the hammertoes, they 
have consistently been characterized as mild to moderate.  He 
has also complained of swelling.  Nevertheless, a review of 
the medical evidence does not reflect it has resulted in 
severe impairment of either foot.  

The Board acknowledges that an April 2006 statement from C. 
A. M., DPM, opined that based upon review of the veteran's 
medical records and Part 4 of title 38 Code of Federal 
Regulations that the veteran was entitled to 35 to 40 percent 
rating for the right foot, and 25 to 30 percent for the left.  
However, this statement points to no specific symptomatology 
in support of such a finding.  Further, the rating criteria 
do not include evaluations of 25 or 35 percent.  Rather, the 
criteria are of increments of 10 percent.  Thus, this opinion 
does not appear to be in accord with the actual VA 
regulations.  Accordingly, the Board finds that this 
statement is not entitled to probative value in the instant 
case.

The Board notes that the regulations provide that in 
exceptional cases where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
In this case, the Board has already acknowledged that the 
veteran has had surgery on both feet.  However, given the 
fact that he has not had other surgeries during the pendency 
of this case reflects that the service-connected disabilities 
have not resulted in frequent periods of hospitalization.  
Moreover, the impairments caused by these surgeries have been 
adequately compensated by the assignment of temporary total 
evaluations.  Similarly, the Board finds that the 
occupational impairment caused by the service-connected foot 
disorders has been adequately compensation by the current 
schedular ratings.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  In 
addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

For these reasons, the Board finds that the severity of the 
veteran's service-connected foot disorders are adequately 
reflected by the current schedular ratings, and he does not 
warrant higher ratings on a schedular or extraschedular 
basis.  In making this determination, the Board was cognizant 
of the veteran's complaints of pain and the possibility of 
assigning "staged" ratings pursuant to Fenderson, supra.  
However, as detailed above, the competent medical evidence 
does not reflect the veteran's complaints of pain warrant 
ratings in excess of those currently in effect.  Thus, the 
Board concludes that the preponderance of the evidence is 
against this appeal, and it must be denied.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to an increased initial rating for the service-
connected left foot disorder, evaluated as 10 percent 
disabling from June 12, 1992, and 20 percent disabling from 
November 20, 2001 (excluding a temporary total evaluation), 
is denied.

Entitlement to an initial rating in excess of 10 percent for 
the service-connected right foot disorder (excluding a 
temporary total evaluation) is denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


